Citation Nr: 0639320	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1942 to February 1946.  He died 
in May 2002.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a March 2004 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In November 
2004, for good cause shown - the appellant's age, the Board 
advanced this case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

Also in November 2004, the Board issued a decision denying 
the appellant's claims, and she appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2005, during 
the pendency of her appeal to the Court, her attorney and 
VA's Office of General Counsel (representing the Secretary) 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case for further development 
and readjudication.  The Court granted the joint motion in an 
August 2005 order and returned the case to the Board for 
compliance with the directives specified.  

In May 2006, to resolve the conflicting medical opinions of 
record, the Board requested expert medical opinions from a 
cardiologist and dermatologist.  And in May and July 2006, 
the Board received these expert opinions.  In September 2006, 
the Board sent copies of them to the appellant and her 
representative.  In December2006, in response, she submitted 
an additional medical opinion and waived initial 
consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).




FINDINGS OF FACT

1.  The veteran died in May 2002; and, at the time of his 
death, service connection was in effect for a skin condition 
and gastritis.  

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest secondary to septic shock and coronary 
artery disease.  Chronic lymphocytic leukemia (CLL) was also 
a significant condition contributing to his death.

3.  The medical evidence for and against finding a link 
between the veteran's skin condition and CLL is about evenly 
balanced (i.e., in relative equipoise).  


CONCLUSIONS OF LAW

1.  The veteran's death was proximately due to or the result 
of a condition incurred in service.  38 U.S.C.A. §§ 1110, 
1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).

2.  The criteria are met for DEA benefits under Chapter 35.  
38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. § 3.807.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Since the Board is granting the appellant's claims, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).


Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
his death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see also Ashley v. Brown, 6 
Vet. App. 52, 57 (1993).  



A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see also 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

A surviving spouse is eligible for DEA benefits under Chapter 
35 when the veteran dies as a result of a service-connected 
disability.  38 U.S.C.A § 3501(a)(1)(B); 
38 C.F.R. § 3.807.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

At the time of his death, the veteran was service connected 
for allergic dermatitis, with probable granulomas, and 
gastritis.  His widow-appellant contends that his service-
connected skin condition was related to his CLL - which, in 
turn, contributed to his death.  There are several medical 
opinions of record that support this causal relationship and 
others that do not.  As will be explained below, however, the 
Board finds that this evidence for and against granting 
service connection for the cause of the veteran's death is 
about evenly balanced (i.e., in relative equipoise).  So the 
benefit of the doubt will be given the appellant and her 
claims granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In May 2002, the veteran was admitted to Maimonides Medical 
Center for shortness of breath secondary to congestive heart 
failure secondary to aortic stenosis (see the May 2002 
Discharge Summary).  He received hemodialysis during the 
course of his stay and went into septic shock.  
Unfortunately, he went into cardiopulmonary arrest and could 
not be resuscitated.  

Dr. Schulman, the attending physician, explained that the 
veteran had two major medical problems - severe aortic 
stenosis and CLL.  The doctor said that the major cause of 
the veteran's death was sepsis, which was due to the CLL and 
the prednisone used to treat this (see his June 2002 letter).  
The doctor has also stated that the unstable CLL prevented 
the veteran from undergoing an aortic valve replacement, 
which also led to his death (see his July 2003 letter).  
While there does not appear to be any disagreement in the 
record that CLL was a significant condition contributing to 
his death, the question at issue is whether CLL was somehow 
related to his service-connected skin condition.

Drs. Schulman, Silverman, and Desser, have all given opinions 
supporting a causal connection between the veteran's skin 
condition with the later development of CLL (see Dr. 
Schulman's June 2002 letter, Dr. Silverman's August 2002 
letter, and Dr. Desser's December 2006 letter).  Dr. 
Silverman explained that the pseudo-lymphoma that was 
diagnosed in the mid-1970s was thought to represent an 
abnormal clonal proliferation of lymphocytes involving the 
skin, which led to an inflammatory reaction and changes in 
the skin with ulceration (see his August 2002 letter).  The 
doctor opined that it was likely the emergence of CLL in 2000 
had a direct relationship to the abnormal lymphoproliferative 
disorder in the 1970s and probably represented an evolution 
of that process into full-blown lymphoproliferative disease.  
Dr. Silverman is a doctor at Mount Sinai Hospital, Division 
of Neoplastic Diseases.

In December 2006, Dr. Desser, Clinical professor at the 
University of Arizona College of Medicine and Director of the 
Cardiology Fellowship Program, submitted a very thorough 
medical opinion also supporting a causal relationship between 
the veteran's diagnosis of pseudo-lymphoma and CLL.  Dr. 
Desser's opinion was based on a review of the veteran's 
medical records and the other medical opinions on file.

On the other hand, Dr. Norwood, Chief of Administrative 
Medicine at the VA Medical Center (VAMC) in Brooklyn, New 
York, concluded that the skin condition that was incurred 
during the veteran's military service (i.e., macular, papular 
rash with lesions on the legs and arms), was unrelated to the 
diagnosis of pseudo-lymphoma, which was diagnosed in 1975 
over 30 years later (see her February 2004 medical opinion).  
Dr. Norwood makes an important point because, even if the 
diagnosis of pseudo-lymphoma can be linked to CLL, 
as established by Drs. Schulman, Silverman, and Desser, there 
still needs to be evidence that the diagnosis of pseudo-
lymphoma is somehow linked with the skin condition that was 
incurred during the veteran's military service.

Drs. Zafari and Swerlick, in response to the Board's requests 
for comments concerning the merits of this case, also gave 
unfavorable medical opinions.  Dr. Zafari, a VA Staff 
Cardiologist, said he was not knowledgeable to opine 
regarding whether there was a connection between the 
veteran's longstanding skin condition and CLL, but did not 
believe a skin condition would substantially contribute to or 
cause death more than half a century later.  Dr. Swerlick 
agreed that it was unlikely there was a relationship between 
the dermatitis the veteran developed during service and CLL.  
He based this opinion on the fact that the evidence indicated 
the lesions that developed in the 1970s on the veteran's face 
were distinctly different from the skin eruptions of the 
1940s and 1950s.  

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, medical opinions diverge.  And 
at the same time, the Board is mindful that it cannot make 
its own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

On the surface, there does not appear to be a logical 
relationship between the skin condition that was diagnosed 
during the veteran's military service in 1944, and the 
subsequent development of CLL in 2000.  But after a closer 
review of the medical evidence, the Board finds that the 
facts present at least a plausible basis for the favorable 
medical opinions of Drs. Schulman, Silverman, and Desser.  
When the skin condition was first diagnosed, it was described 
as a macular, papular rash on the veteran's legs, arms, and 
buttocks (see August 1948 VA examination).  In the mid 1950s, 
his skin condition worsened and began affecting his face.  


A November 1955 record notes the lesions on his trunk were 
suggestive of lymphoblastoma (a malignant lymphoma), and a 
biopsy was recommended.  The histological findings of a 1955 
biopsy were not diagnostic, but the clinical diagnosis was 
papular neurodermatitis.  The report of an April 1956 VA 
examination indicates numerous groups of papules forming 
various-sized plaques.  The results of hematology testing 
were abnormal, but inconclusive.  The report of the April 
1958 VA examination indicates there was a question as to 
whether another biopsy should be done to rule out 
lymphoblastoma.  Despite the abnormal hematology results and 
suggestion of lymphoblastoma, it does not appear further 
biopsies were done until the mid-1970s.  But, it is important 
to note that even as early as the mid 1950s, the veteran's 
skin condition exhibited characteristics that would 
eventually lead to a diagnosis of CLL.  The record suggests 
this was a continuation of the service-connected skin 
condition, rather than a new dermatological process.

As discussed by Dr. Swerlick in his July 2006 letter, the 
results of testing in the mid-1970s did not lend itself to a 
clear diagnosis either.  Dr. Augerbach's believed the 
diagnosis was closer to pseudo-lymphoma rather than lymphoma 
or leukemia (see his July 1974 letter).  Dr. Moschella, on 
the other hand, believed the condition was potentially 
malignant and was associated with the veteran's service-
connected disability (see his August 1976 letter).  Dr. Kopf 
believed the changes to be an inflammatory process rather 
than a neoplastic process, but he could not make a specific 
diagnosis either (see his October 1976 diagnostic 
consultation).  The May 1976 VA examiner probably best 
described the veteran's condition by saying, "the clinical 
picture exhibited  ... is complex and baffling, even after 
being studied at length and most intensively at New York 
University Dermatology Department.  Numerous biopsies studied 
by outstanding pathologists together with elaborate 
laboratory tests have failed to shed much light on the 
situation."  Hence, the VA examiner was unable to express an 
opinion as to the relationship of the veteran's skin 
condition in the 1970s with the skin condition that was 
incurred during military service.

An October 2000 report by Dr. Rand, a hematologist, indicates 
the veteran was diagnosed with probable CLL.  The doctor 
said, "this may also be related to [the veteran's] previous 
diagnosis of 'pseudolymphoma' years ago."  So in hindsight, 
given the later diagnosis of CLL, there is evidence 
suggesting the diagnosis of pseudo-lymphoma was incorrect and 
actually may have involved a neoplastic process.  And, as Dr. 
Desser stated, lymphocytic processes can "smolder" for a 
very long period.

In summary, the Board finds the medical opinions favoring a 
link between the veteran's service-connected skin condition 
and his ultimate demise to be just as probative, if not more 
so, than those medical opinions rejecting such a connection.  
At the very least, the evidence for and against granting 
service connection for his cause of death is about evenly 
balanced (i.e., in relative equipoise).  So his widow-
appellant is given the benefit of the doubt and her cause-of-
death claim granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See, too, Alemany, 9 Vet. App. at 519.  Therefore, 
she is also entitled to DEA benefits.


ORDER

The claim for service connection for the veteran's cause of 
death is granted.  

Entitlement to DEA benefits under Chapter 35 is also 
established.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


